DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 11/22/2020 have been fully considered but they are not persuasive. Because, See the below office action with amended claims
Applicant argues that “Further, paragraph [0010] of Peng clearly describes that a range of the doping other material is 0.01 wt.%-5 wt.%, which is totally different from doping a certain amount of rare-earth oxide(RO), in where 0.0001<0.2 paragraph [0022] of Peng also describes the dopant contains the combination of arbitrary one or more than two of rare earth elements, oxides of rare earth elements, group 4B elements, oxides of group 4B elements, group 5B elements and oxides of group 5B elements.   The purpose of the reference of Peng is inhibiting excessive intrinsic carriers and has high electric stability.”
However, the examiner disagrees. PENG teaches new dopants (rare earth elements, rare earth element oxides, group 4B elements) with low electronegativity , Group 4B element oxide, Group 5B element or Group 5B element oxide), can suppress excess intrinsic carriers, improve electrical stability. Also, the rare earth material that is been used in current application and mentioned Peng reference are same. So, the features or characteristics of the material should arrive for the material of same Peng can be used as Light stabilizer as well. Also. Yamazaki reference teaches the rare earth material which is used as stabilizer as mentioned in office action. So, applicant’s arguments are not persuasive. See also newly cited evidence reference which discloses REO can be used us light stabilizer as known in the industry.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over PENG JUNBIAO (FP: CN102832235A, translation and original patent is provided by applicant, also it is cited in PCT report as well), herein after PENG, in view of YAMAZAKI et al. (US PGpub: 2015/0221774 A1), herein after YAMAZAKI.
Regarding claim 1, PENG teaches an oxide semiconductor thin-film wherein the oxide semiconductor thin-film is fabricated from (MO)X(RO), semiconductor material by doping an amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor, in where, 0.8≤x<1, 0.0001≤y≤0.2, x+y = 1; the M in the metal oxide semiconductor is at least one element selected from the group consisting of  In, Zn Ga. Sn ; the R in the rare-earth oxide is at least one element selected from the group consisting of Pr, Tb, Dy and Yb (Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1.
YAMAZAKI teaches RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1 (Paragraph [0196]). This is actually well known in the industry as evidenced by NPL: “The role of rare earth oxides as promoters and stabilizers in combustion catalysts” by Sara et al. in ABSTRACT (NPL is attached).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI (evidenced by Sara et al.) in order to reduce fluctuations in electrical characteristics of the transistor.  The major role would be that of improved activity and selectivity, and increase in thermal stability of catalytic materials.
Regarding claim 2, PENG teaches the oxide semiconductor thin-film of claim I. wherein. the N1 in metal oxide semiconductor is a combination of Zn with one or two elements selected from Si, In and Ga (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7).
Regarding claim 3, PENG teaches the oxide semiconductor thin-film of claim 2, wherein the metal oxide semiconductor is one selected from the group consisting of  indium-zinc-oxide, indium-gallium-zinc-oxide, indium-tin-zinc-oxide or tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7 ).
Regarding claim 4, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of InO3:Z1mO is 2:1 in the indium-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 5, PENG
Regarding claim 6, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of 1inO3:SnO2:ZnO is 1:1:1 in the indium-tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1, claims 4, 5, and 7).
Regarding claim 7, PENG teaches the oxide semiconductor thin-film of claim 3, wherein ingredient mole ratio of ZnO: SmmO2 is 2:1 in the tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 8, PENG teaches the oxide semiconductor thin-film of claim 1. wherein, the (MO),(RO)- semiconductor material is one selected from the group consisting of  praseodymium-doped indium-zinc-oxide, terbium-doped indium-gallium-zinc-oxide. dysprosium-doped indium-tin-zinc-oxide, and ytterbium-doped tin-zinc-oxide (Paragraphs [0004]-[0100], and FIG. 1 , in collaboration with YAMAZAKI  in order to make electrical characteristics stabilization).
Regarding claim 9, PENG teaches the oxide semiconductor thin-film of claim 1, wherein value of y is in a range of 0.01 to 0.2 (Paragraphs [0004]-[0100], and FIG. 1, in collaboration with YAMAZAKI in order to make electrical characteristics stabilization).
Regarding claim 10, PENG teaches the oxide semiconductor thin-film of claim 1, wherein the thin-film is fabricated by sputtering in Ar and O2 mixture gas with oxygen volume ratio at 0.1 to 0.6 (Paragraphs [0004]-[0100], and FIG. 1)..
Regarding claim 11, PENG teaches the oxide semiconductor thin-film of claim 1. wherein, the thin-film is fabricated by sputtering in Ar and O2
Regarding claim 12, PENG teaches the oxide semiconductor thin-film of claim 1. wherein the thin-film is fabricated by solution process (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 13, PENG teaches a thin-film transistor characterizes in that comprising a channel layer which is consisted by an oxide semiconductor thin-film that is fabricated from (MO)X(RO), semiconductor material by doping a certain amount of rare-earth oxide (RO) as light stabilizer to metal oxide (MO) semiconductor. in where, .8≤x<1, 0.0001≤y≤0.2, x+y = 1;: the M in the metal oxide semiconductor is one element selected from In, Zn, Ga, Sn, Si, Ma, Zr,; the R in the rare-earth oxide is one element selected from Pr. Tb. Dy, Yb (Paragraphs [0004]-[0100], and FIG. 1).
PENG does not explicitly teach RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1.
However, YAMAZAKI teaches RO is used as a light stabilizer, 0.0001≤y≤0.2, x+y = 1 (Paragraph [0196]). This is actually well known in the industry as evidenced by NPL: “The role of rare earth oxides as promoters and stabilizers in combustion catalysts” by Sara et al. in ABSTRACT (NPL is attached).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use PENG’s oxide semiconductor thin-film with other teaching from YAMAZAKI (in order to reduce fluctuations in electrical characteristics of the transistor.  The major role would be that of improved activity and selectivity, and increase in thermal stability of catalytic materials. 
Regarding claim 14, PENG teaches the thin-film transistor of claim 13, further comprising: a substrate, a gate electrode, a gate insulator layer, an etch-stop layer, a 
Regarding claim 15, PENG teaches the thin-film transistor of claim 13, further comprising: a substrate, a gate electrode, a gate insulator layer, the channel layer, a source and drain electrode: the thin-film transistor employs a back-channel etch structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 16, PENG teaches the thin-film transistor of claim 15, further the source and drain electrode was patterned under etchant of hydrogen peroxide based etching solution or aluminic based etching solution (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 17, PENG teaches the thin-film transistor of claim 13, further comprising: a substrate, a buffer layer, a gate insulator layer, a gate electrode, an interval layer, a source and drain electrode: the thin-film transistor employing a top-gate self-alignment structure (Paragraphs [0004]-[0100], and FIG. 1).
Regarding claim 18, PENG teaches the thin-film transistor of claim 17, further the substrate is flexible substrate made from polyimide, polyethylene naphthalate, polyethylene terephthalate, polyethylene, polypropylene, polystyrene, polyethersulfone (Paragraphs [0004]-[0100], and FIG. 1. Also, in YAMAZAKI in Paragraphs [0305]).
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828